Dilloh, J.
*3121. Guardian: sale of real estate. *311The sale of the plaintiffs’ real estate by Jones, the guardian, was, as alleged in the prior divisions *312of the answer, referred to in the count or division under consideration, by virtue of an order or license of the County Court, a tribunal invested by our law with the jurisdiction or power to make such an order. There is nothing in the record, so far as it is before us, showing that the order for this sale, or the sale itself was void, and under our statute (Rev., 4120), the proceedings* are to be presumed regular. Infancy, it must be remem-2. - Estoppel. bered, is to be used as a shield, and not a sword. TUis was true to a great extent, at common law, (2 Kent Com., 240), and it is true to a much greater extent under our Statute. Rev., ch. 104. It is not to be allowed as a protection against acts which would work a positive fraud upon the rights of others. If, as set forth in the answer, the plaintiffs, after they attained their majority, with full knowledge of all the facts in regard to the said sale, that is, with full knowledge of its alleged invalidity and of their rights, elected to receive and still retain the money which was the produce of said sale, it would, indeed, be most strange if the law would permit them to have both the land and the purchase-money. The sale does not appear to be void, and is, therefore, clearly capable of confirmation ; and the acts alleged would, if proved, clearly establish a ratification of it, or, at all events, an estoppel upon the plaintiffs. The- judgment of the court on the demurrer is affirmed, and the cause will be remanded for further proceedings not inconsistent with this opinion.
Affirmed.